
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


SERVICES AGREEMENT


        SERVICES AGREEMENT (this "Agreement"), effective as of May 1, 2005
("Effective Date") by and between News Corporation, a Delaware corporation
("News Corporation"), and The DIRECTV Group, Inc., a Delaware corporation (the
"Company").

        WHEREAS, News Corporation has agreed to make available (or cause to be
made available) to the Company certain services and facilities on the terms and
conditions set forth herein; and

        WHEREAS, the Company may, from time to time, provide services and
facilities to News Corporation.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements contained herein, the parties hereto do hereby agree as
follows:

SECTION 1.    SERVICES

1.1Services to be Made Available to the Company.

        1.1.1    Services of Individuals.    

        (a)   From the Effective Date and continuing until termination of this
Agreement pursuant to Section 2.1 of this Agreement, News Corporation shall make
available (or cause to be made available) the services of such employees of News
Corporation or its subsidiaries as the parties hereto may agree from time to
time (each, an "Individual" and collectively, the "Individuals") on a
non-exclusive basis (the period from the date of an Individual's appointment by
the Company until the termination of News Corporation's obligation to make
available such Individual's services to the Company pursuant to Section 2.1 of
this Agreement being hereafter referred to as the "Service Period" for such
Individual). During the applicable Service Period, the Individuals shall serve
in such capacities, and shall devote such percentage or hours of their business
time to providing services to the Company and its subsidiaries, as the parties
hereto may agree from time to time (any such Individual whom the parties hereto
agree is to devote substantially all of his or her business time during such
Individual's Service Period to be referred to hereunder as a "Full-Time
Individual"). Such Individuals shall report to such persons as the parties
hereto may agree.

        (b)   As to each Individual to provide services pursuant to this
Section 1.1.1, a schedule shall be prepared reflecting the agreement between the
Company and News Corporation which shall include the following information:

1.Identification of the Individual;

2.Anticipated length of the Service Period;

3.Whether the Individual is intended to be a "Full Time Individual";

4.To whom the Individual will report at the Company; and

5.The Individual's Compensation and Benefits and, with respect to those
Individuals that are not Full-Time Individuals, the portion of such Compensation
and Benefits that will be payable by the Company in accordance with Section 1.2
hereof.

        (c)   Each such schedule shall be acknowledged by both parties and be
appended to and become part of this Agreement. The Company acknowledges that the
Individuals may be officers of News Corporation and/or certain of its
subsidiaries, and that, during the applicable Service Period, such persons may
continue to provide services to such other entities, and may have fiduciary and
other obligations to such other entities. Nothing herein shall be deemed to
affect in any respect the fiduciary obligations of such Individuals to News
Corporation and its

--------------------------------------------------------------------------------



subsidiaries and affiliates. Notwithstanding the foregoing, News Corporation
acknowledges that the Individuals may also have fiduciary obligations to the
Company and its Subsidiaries.

        (d)   The Company and News Corporation acknowledge that, from time to
time during the applicable Service Period, each of the Individuals (i) may, by
reason of his or her positions, become subject to conflicts or potential
conflicts of interest between News Corporation or its subsidiaries or affiliates
and the Company or its subsidiaries or affiliates, or (ii) may become aware of
corporate opportunities which may be of interest to News Corporation or its
subsidiaries and affiliates and the Company or its subsidiaries and affiliates.
The Company and News Corporation hereby acknowledge that except, in the case of
the Individuals, where the failure to have such rights would be in contravention
of applicable laws, rules and regulations, each of them shall have no right at
any time against any Individual or against News Corporation or any of its
subsidiaries or affiliates (or against the Company or any of its subsidiaries or
affiliates, as the case may be) arising out of or resulting from, such conflicts
of interest or failure to disclose or to properly respond to such corporate
opportunities. Notwithstanding the foregoing, the Company and the News
Corporation shall instruct each Individual that if an Individual becomes aware
that his/her continued service under this Agreement creates such a conflict of
interest, the Individual is to promptly disclose this matter to individuals to
whom the Individual will report at both the Company and News Corporation.

        (e)   Any Individual providing services to the Company or its
subsidiaries shall remain an employee of News Corporation (or its subsidiary as
the case may be) and shall not be deemed to be an employee of the Company or its
subsidiaries. Except as provided herein, all matters related to the employment
of any Individual shall be the responsibility of News Corporation (or its
subsidiary as the case may be).

        1.1.2    Other Services.    As of the Effective Date and continuing
until termination of this Agreement pursuant to Section 2.2 of this Agreement,
News Corporation shall make available (or cause to be made available) certain
other services ("Other Services") as the Company and News Corporation shall
mutually agree from time to time, which may include, without limitation, the
following:

•Travel Services

•Information Technology Services

•Legal Services

•Other General and Administrative Services

•Participation in Other Group Purchasing Programs

As to each of the Other Services provided pursuant to this Section 1.1.2, a
schedule shall be prepared reflecting the agreement between the Company and News
Corporation which shall include the following information:

1.Identification of the Other Service and a general description of how the Other
Service will be provided;

2.Anticipated length of time that the Other Services will be provided;

3.A responsible person at both the Company and at News Corporation who will
represent the respective party as to all matters related to the delivery of the
specific Other Service; and

4.The estimated cost of the Other Service to the Company.

2

--------------------------------------------------------------------------------





Each such schedule shall be acknowledged by both parties and be appended to and
become part of this Agreement.

        1.2    Consideration for Services.    As consideration for (i) the
services to be provided by Individuals to the Company pursuant to Section 1.1.1
of this Agreement and (ii) Other Services, the Company shall pay News
Corporation (or an affiliate of News Corporation designated by News Corporation)
an amount equal to the sum of (w) the total compensation (including, without
limitation, salary, bonus, FICA, and tax gross-up payments) ("Compensation")
paid or payable to any Full-Time Individual by News Corporation during such
Individual's Service Period, and benefits (including, without limitation,
health, deferred compensation and life insurance) ("Benefits") paid or payable
pursuant to any pension or welfare benefit plan (or the actuarial equivalent
thereof based upon assumptions used in the relevant actuarial report in the case
of a defined benefit plan) to any Full-Time Individual by News Corporation
during such Individual's Service Period, (x) such share, as the parties hereto
may agree from time to time, of Compensation and Benefits paid to any other
Individuals by News Corporation during the Service Period of such Individuals,
(y) the amount of any reasonable out-of-pocket expenses of any of the
Individuals reimbursed by News Corporation or any of its affiliates, and (z) the
Company's allocable share of the costs of News Corporation or any of its
affiliates of providing Other Services. News Corporation shall provide a monthly
statement to the Company which shall set forth the amounts due to News
Corporation under this Section 1.2.

SECTION 2.    TERMINATION

        2.1    Termination With Respect to Individuals.    With respect to
services of Individuals pursuant to Section 1.1.1 of this Agreement, News
Corporation may terminate its provision of services of an Individual to the
Company by at least sixty (60) days' prior written notice to the Company, and
the Company may terminate this Agreement as to any Individual by at least sixty
(60) days' prior written notice to News Corporation.

        2.2    Termination With Respect to Other Services.    With respect to
Other Services, News Corporation may terminate its provision of any or all Other
Services to the Company by at least sixty (60) days' prior written notice to the
Company, and the Company may terminate this Agreement as to any or all Other
Services by at least sixty (60) days' prior written notice to News Corporation.

SECTION 3.    FACILITIES

        Until the Facilities Termination Date (as defined below), News
Corporation shall cause News America Incorporated ("NAI") to make available to
the Company (including the Company's subsidiaries) such office facilities and
related services, systems and equipment at the New York City offices of NAI as
shall be agreed from time to time by News Corporation, the Company and NAI. In
consideration thereof, the Company shall pay NAI (or such other affiliate of NAI
designated by News Corporation) for the Company's allocable share of any and all
expenses incurred by NAI related to such office facilities, services, systems
and equipment, including, without limitation, rent, commercial rent occupancy
taxes, escalations for real estate taxes and operating costs, maintenance and
repair, cleaning, steam, condensed water, common area usage, supplies,
utilities, depreciation and amortization expenses related to leasehold
improvements and other depreciable and amortizable items covered by the
Agreement (whether made or placed into service prior to or after the effective
date of the Agreement and, so long as such leasehold improvements or other
depreciable and amortizable items were not otherwise paid for by the Company or
already included in the calculation of rent or other charges). As used herein,
the "Facilities Termination Date" shall be the earlier of (x) the date that is
120 days after delivery of written notice of termination from News Corporation
and NAI to the Company, or from the Company to News Corporation and NAI, as the
case may be, and (y) the date that News Corporation ceases to directly or
indirectly control 15% of the outstanding voting stock of either NAI or the
Company (or their successors or permitted assigns).

3

--------------------------------------------------------------------------------




        Attached hereto as Appendix A is a schedule outlining as of the date
hereof a description of the facilities provided by NAI to the Company including
the square footage, services, systems and equipment and all related expenses to
be charged to the Company pursuant hereto along with any adjustment factor to
any of these expenses. Appendix A shall be updated from time to time to reflect
any agreement between the parties adjusting any of these parameters.

SECTION 4.    SERVICES BY THE COMPANY

        To the extent that the Company provides Individuals or Other Services to
News Corporation or its subsidiaries, the same terms and conditions shall apply
to such Individuals and Other Services as provided herein.

SECTION 5.    MISCELLANEOUS

        5.1    Entire Agreement.    This Agreement and the appendices and
schedules attached hereto contain, and are intended as, a complete statement of
all of the terms of the arrangements between the parties hereto with respect to
the matters provided for herein, and supersedes any previous agreements and
understandings between the parties hereto with respect to those matters.

        5.2    Governing Law.    This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York.

        5.3    Notices.    All notices and other communications under this
Agreement shall be in writing and shall be delivered personally, telecopied (if
receipt of which is confirmed by the person to whom sent), sent by nationally
recognized overnight delivery service or mailed by registered or certified mail
(if return receipt is requested) to the parties hereto at the following
addresses or to such other person or address for a party as shall be specified
by such party by like notice (notice shall be deemed given upon receipt, if
delivered personally; when delivered to the delivery service, if by overnight
delivery service; when sent, if by telecopy; or on the third business day
following mailing, if mailed, except that notice of a change of address shall
not be deemed given until actually received):

        If to News Corporation or NAI, to:

  News Corporation
1211 Avenue of the Americas
New York, New York 10036   Attention: Senior Executive Vice President and
    Group General Counsel
Facsimile No.: 212-852-7896

        If to the Company, to:

    The DIRECTV Group, Inc.
2230 East Imperial Hwy.
El Segundo, CA 90245     Attention: Larry Hunter
Executive Vice President and General Counsel
    and Secretary
Facsimile No.: 310-964-0383

        5.4    Separability.    If at any time any of the covenants or the
provisions contained herein shall be deemed invalid or unenforceable by the laws
of the jurisdiction wherein it is to be enforced, such covenants or provisions
shall be considered divisible as to such portion and such covenants or
provisions shall become and be immediately amended and reformed to include only
such covenants or provisions as are enforceable by the court or other body
having jurisdiction over this Agreement. The

4

--------------------------------------------------------------------------------




parties hereto agree that such covenants or provisions, as so amended and
reformed, shall be valid and binding as though the invalid or unenforceable
portion had not been included herein.

        5.5    Amendment; Waiver.    No provision of this Agreement may be
amended or modified except by an instrument or instruments in writing signed by
the parties hereto. No waiver of any provision hereof shall be construed as a
waiver of any other provision. Any waiver must be in writing.

        5.6    Assignment and Binding Effect.    Neither party may assign any of
its rights or delegate any of its duties under this Agreement without the prior
written consent of the other party. All of the terms and provisions of this
Agreement shall be binding on, and shall inure to the benefit of, the respective
successors and permitted assigns of the parties hereto.

        5.7    No Benefit to Others.    The representations, warranties,
covenants and agreements contained in this Agreement are for the sole benefit of
the parties hereto and their respective successors and permitted assigns and
they shall not be construed as conferring and are not intended to confer any
rights on any other persons including any Individuals.

        5.8    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed an original, and each party may become a party
hereto by executing a counterpart hereof. This Agreement and any counterpart so
executed shall be deemed to be one and the same instrument.

        5.9    Prior Actions.    The Company and News Corporation mutually
acknowledge that the Other Services and certain facilities have been provided by
News Corporation prior to the Effective Date, pursuant to arrangements
consistent with this Agreement and that nothing in this Agreement shall affect
the validity of actions previously taken.

        IN WITNESS WHEREOF, the undersigned have executed this Services
Agreement as of the date first above written.

      NEWS CORPORATION
 
 
 
By:
/s/  LAWRENCE A. JACOBS      

--------------------------------------------------------------------------------

Name:  Lawrence A. Jacobs
Title:    Senior Executive Vice President
 
 
 
THE DIRECTV GROUP, INC.
 
 
 
By:
/s/  LARRY D. HUNTER      

--------------------------------------------------------------------------------

Name:  Larry D. Hunter
Title:    Executive Vice President and General Counsel
AGREED AND ACCEPTED:
 
 
 
NEWS AMERICA INCORPORATED
 
 
 
By:
/s/  LAWRENCE A. JACOBS      

--------------------------------------------------------------------------------


 
 
  Name: Lawrence A. Jacobs       Title: Senior Executive Vice President      

5

--------------------------------------------------------------------------------





QuickLinks


SERVICES AGREEMENT
